Title: From George Washington to Jonathan Trumbull, Sr., 26 April 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
New York April 26th 1776

When you did me the honor of a visit at Norwich in my way to this place, I communicated to you the recommendation I had received from Congress for sending four Battalions from hence to reinforce our Troops in Canada. I now beg leave to inform you that, in compliance therewith, on Saturday and Sunday last, I detached four Regiments thence under the command of Brigadier General Thompson, and by an Express received last night am ordered by Congress, in addition to those already gone, to send immediately six more—Our Regiments being incomplete and much wanting in numbers, I need not add, that the Army here felt a sensible diminution from this first detachment, and when the second is gone will be weak indeed, considering the importance of this place and the many extensive Posts which must be guarded for its defence, add to this almost the whole of our valuable Ordnance, Stores and Magazines will be deposited here. For these reasons it appears expedient that some mode should be adopted without loss of time, by this your and the Jersey Governments for throwing in immediate succours upon the appearance of the Enemy or any case of emergency. I have wrote to the Congress of New Jersey upon the Subject, praying that such regulations should be formed respecting their Militia (as they are the only resource we have) that assistance may be had on the earliest notice of an approach by the Enemy, for preventing those fatal and alarming consequences which might result from the common and slow method generally used for obtaining their aid; and would take the liberty of mentioning, that, if something of this sort should be done by you and your Honorable Council respecting your Militia or such part of them as are most contiguous to this place, the most salutary ends might be derived therefrom—The benefits flowing from a timely succour being too obvious for repetition, I shall propose, with all possible deference, for your consideration, whether it will not be advisable to have some select Corps of Men appointed under proper Officers in the Western parts of your Government to repair hither, on notice from the General here, of the appearance of an Enemy—

If it should be thought necessary upon an emergency, in the first instance to resort to you before any succour could be ordered in, it is to be feared that the relief would be too late to answer any good purposes. This however I shall submit to you, in full confidence of your most ready assistance upon every occasion, and that such measures as appear to you most likely to advance the Public Good in this and every other instance will be most chearfully adopted. I am Sir with much esteem Your most Humble Servant

G. Washington

